City of San Antonio Through
                                                                  its agent, City Public Service
                                                                   Board of San Antonio d/b/a



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 8, 2013

                                     No. 04-13-00134-CV

                                         Fred BEEBE,
                                           Appellant

                                               v.

   CITY OF SAN ANTONIO Through its agent, City Public Service Board of San Antonio
                             d/b/a CPS Energy,
                                  Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-08789
                      The Honorable Martha B. Tanner, Judge Presiding


                                        ORDER
       On June 20, 2013, the appellant filed a motion for rehearing. The Court requests that the
appellee file a response on or before July 29, 2013. See TEX. R. APP. P. 49.2.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court